IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-30281
                          Conference Calendar



HERBERT C. GORMAN,

                                          Plaintiff-Appellant,

versus

C. MARTIN LENSING; ET AL.,

                                          Defendants,

TIM TIRCUIT, Major, also known as T. Tircuit;
JEFFERY HOOPER, Captain; KENNETH PHILLIPS,
Lieutenant; DUANE BERGERON, Sergeant; TONY
HODGE, Sergeant,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 96-CV-7362-B
                       - - - - - - - - - -
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Herbert C. Gorman, a Louisiana prisoner (# 128482), appeals

from the judgments entered in favor of the defendants following a

jury trial of his 42 U.S.C. § 1983 action, in which he alleged

that he had been severely beaten after refusing to be shaved with

unsterilized equipment.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30281
                                 -2-

     Gorman’s arguments, which concern the weight of the evidence

and the magistrate judge’s handling of the trial, depend upon

review of a trial transcript.   There is no indication in the

record that Gorman has sought a copy of the transcript of the

trial from either the district court or this court.    His failure

to provide a transcript prevents this court from reviewing his

arguments.    See Richardson v. Henry, 902 F.2d 414, 415-16 (5th

Cir. 1990).   Accordingly, the appeal is DISMISSED.   See id.; 5TH

CIR. R. 42.3.2.

     Gorman has not briefed any arguments with respect to the

district court’s earlier granting of a summary-judgment motion

and motion to dismiss.   Any such claims are thus abandoned.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED.

R. APP. P. 28(a)(9).

     APPEAL DISMISSED.